Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response
	In the response date 01/22/2022, the Applicant amended claims 1, 12,  23 and 30, and argued against the rejections in the Non-Final rejection dated 09/22/2021.
	In light of the amendment to claim 12, the examiner withdraws the claim objections previuosly set forth in the office action dated 09/22/2021.
	In light of the amendment to claim 30 regarding indefiniteness, the examiner withdraws the previous 112(b) claim rejection set forth in the office action dated 09/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Fatteh et al (U.S Pub 2018/0346798) (“Abdel-Fattah”) in view of Huh et al (U.S Pub 2015/0376493).
Regarding Claim 1, Abdel-Fattah discloses a hybrid nanosurfactant composition (Abstract; Page 1, paragraph [0004]), comprising:
a core phase comprising a sulfonate surfactant and a first aqueous fluid (Page 1, paragraphs [0004] and [0005]);
a shell phase comprising a zwitterionic surfactant encapsulating the core phase (Abstract; Page 1, paragraphs [0004] and [0005]; Page 4, paragraphs [0046] and [0048]); and
a second aqueous fluid in which the encapsulated core phase is suspended (Abstract; Page 4, paragraph [0047]; Page 5, paragraphs [0053] and [0054]).

Abdel-Fattah, however, fails to expressly disclose a plurality of magnetic particles disposed in the core phase.

Huh teaches the methods above by utilizing a surfactant composition comprising a plurality of magnetic particles disposed in the core phase (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]) for the purpose of analyzing the movement of the injected fluid throughout the subterranean formation in order to detect the structure of the subterranean formation downhole (Abstract; Page 2, paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Abdel-Fattah to include a surfactant composition comprising a plurality of magnetic particles disposed in the core phase, as taught by Huh, because doing so would provide analysis of the injected fluid throughout the formation and help detect the structure of the subterranean formation downhole.

	Regarding Claim 2, Huh teaches the composition according to claim 1, wherein the plurality of magnetic particles is disposed in the first aqueous fluid (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]).

	Regarding Claim 3, Huh teaches the composition according to claim 2, wherein the plurality of magnetic particles is disposed only in the first aqueous fluid (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]).

Regarding Claim 4, Abdel-Fattah discloses the composition according to claim 1, wherein the sulfonate surfactant is a petroleum sulfonate (Page 1, paragraphs [0004] and [0005]; Page 3, paragraph [0043]).

	Regarding Claim 5, Huh teaches the composition according to claim 1, wherein the magnetic particles are super magnetic iron oxide nanoparticles (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]).

	Regarding Claim 6, Huh teaches the composition according to claim 1, wherein the composition comprises the magnetic particles in an amount in the range of 0.05 to 0.8 wt.% (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]; Page 6, paragraph [0053]).

	Regarding Claim 7, Abdel-Fattah discloses the composition according to claim 1, wherein the second aqueous fluid has a total dissolved solids content of 30,000 ppm or more (Abstract; Page 4, paragraphs [0043] and [0047]; Page 5, paragraphs [0053] and [0054]).

	Regarding Claim 8, Abdel-Fattah discloses the composition according to claim 1, wherein the first aqueous fluid has a total dissolved solids concentration of 5.000 ppm or less (Abstract; Page 4, paragraphs [0043] and [0047]; Page 5, paragraphs [0053] and [0054]).

	Regarding Claim 9, Abdel-Fattah discloses the composition according to claim 1, wherein the composition contains the sulfonate surfactant in an amount in the range of about 0.03 to 0.2 wt. % (Page 1, paragraph [0006]; Page 4, paragraphs [0045]-[0046]).

	Regarding Claim 10, Abdel-Fattah discloses the composition according to claim 1, wherein the composition contains the zwitterionic surfactant in an amount in the range of about 0.03 to 0.2 wt. % (Page 1, paragraph [0006]; Page 4, paragraphs [0045]-[0046]).

	Regarding Claim 11, Abdel-Fattah discloses the composition according to claim 1, wherein the composition contains the sulfonate surfactant and the zwitterionic co-surfactant in relative amounts such that a weight ratio of the sulfonate surfactant to the zwitterionic co-surfactant is in the range of 0.5 to 1.0 (Page 4, paragraphs [0045]-[0046]).

	Regarding Claim 12, Abdel-Fattah in view of Huh teach the composition according to claim 1, wherein the composition contains: the sulfonate surfactant in an amount in the range of about 0.03 to 0.2 wt. % (Page 1, paragraph [0006]; Page 4, paragraphs [0045]-[0046]); and the magnetic particles in an amount in the range of 0.05 to 0.8 wt.% (Huh:  Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]; Page 6, paragraph [0053]).

	Regarding Claim 13, Abdel-Fattah discloses the composition according to claim 1, wherein the composition is stable at 90 °C for 30 days or more in the presence of seawater (Abstract; Page 2, paragraphs [0013] and [0017]; [0027]).

	Regarding Claim 14, Abdel-Fattah discloses a method for preparing a hybrid nanosurfactant composition (Abstract; Page 1, paragraph [0004]), the method comprising:
adding a sulfonate surfactant to the first mixture to give a core phase solution (Page 1, paragraphs [0004] and [0005]);
mixing a zwitterionic surfactant with a second portion of the first aqueous fluid to give a shell phase solution (Abstract; Page 1, paragraphs [0004] and [0005]; Page 4, paragraphs [0046] and [0048]); and
mixing together the core phase solution, the shell phase solution, and a second aqueous fluid (Abstract; Page 4, paragraph [0047]; Page 5, paragraphs [0053] and [0054]).

Abdel-Fattah, however, fails to expressly disclose mixing magnetic particles with a first portion of a first aqueous fluid to give a first mixture.

Huh teaches the methods above by mixing magnetic particles with a first portion of a first aqueous fluid to give a first mixture (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]) for the purpose of analyzing the movement of the injected fluid throughout the subterranean formation in order to detect the structure of the subterranean formation downhole (Abstract; Page 2, paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Abdel-Fattah to mix the magnetic particles with a first portion of a first aqueous fluid to give a first mixture, as taught by Huh, because doing so would provide analysis of the injected fluid throughout the formation and help detect the structure of the subterranean formation downhole.

Regarding Claim 15, Huh teaches the method according to claim 14, wherein the first mixture has a concentration of the magnetic particles in the range of 5 to 15 wt% (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]; Page 6, paragraph [0053]).

Regarding Claim 16, Huh teaches the method according to claim 14, wherein the magnetic particles are super magnetic iron oxide nanoparticles (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]).

Regarding Claim 17, Abdel-Fattah discloses the method according to claim 14, wherein the second aqueous fluid has a total dissolved solids content of 30,000 ppm or more (Abstract; Page 4, paragraphs [0043] and [0047]; Page 5, paragraphs [0053] and [0054]).

Regarding Claim 18, Abdel-Fattah discloses the method according to claim 14, wherein core phase solution and shell phase solution are mixed in such relative amounts that a weight ratio of the sulfonate surfactant to the zwitterionic co- surfactant is in the range of 0.5 to 1.0 (Page 4, paragraphs [0045]-[0046]).

Regarding Claim 19, Abdel-Fattah discloses the method according to claim 14, wherein the second aqueous fluid is added in such an amount that the composition contains the sulfonate surfactant in an amount in the range of about 0.03 to 0.2 wt. % (Page 1, paragraph [0006]; Page 4, paragraphs [0045]-[0046]).

Regarding Claim 20, Abdel-Fattah discloses the method according to claim 14, wherein the second aqueous fluid is added in such an amount that the composition contains the zwitterionic surfactant in an amount in the range of about 0.03 to 0.2 wt. % (Page 1, paragraph [0006]; Page 4, paragraphs [0045]-[0046]).

Regarding Claim 21, Abdel-Fattah discloses the method according to claim 14, wherein the sulfonate surfactant is a petroleum sulfonate (Page 1, paragraphs [0004] and [0005]; Page 3, paragraph [0043]).

Regarding Claim 22, Huh teaches the method according to claim 14, wherein the magnetic particles are super magnetic iron oxide nanoparticles (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]).

Regarding Claim 23, Abdel-Fattah discloses a method for recovering hydrocarbons from a hydrocarbon-containing formation (Abstract; Page 1, paragraph [0004]), the method comprising:
injecting into the formation a fluid that comprises a hybrid nanosurfactant composition that contains a core phase containing a sulfonate surfactant (Page 1, paragraphs [0004] and [0005]) and a shell phase containing a zwitterionic co-surfactant (Abstract; Page 1, paragraphs [0004] and [0005]; Page 4, paragraphs [0046] and [0048]);
displacing hydrocarbons from the formation by forcing the fluid through the formation (Abstract; Page 1, paragraphs [0004] and [0005]); and
recovering the hydrocarbons (Abstract).

Abdel-Fattah, however, fails to expressly disclose a hybrid nano-surfactant composition comprising a plurality of magnetic particles.

Huh teaches the methods above by incorporating a hybrid nano-surfactant composition comprising a plurality of magnetic particles (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]) for the purpose of analyzing the movement of the injected fluid throughout the subterranean formation in order to detect the structure of the subterranean formation downhole (Abstract; Page 2, paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Abdel-Fattah to include a plurality of magnetic particles, as taught by Huh, because doing so would provide analysis of the injected fluid throughout the formation and help detect the structure of the subterranean formation downhole.

Regarding Claim 24, Huh teaches the method according to claim 23, further comprising analyzing the recovered hydrocarbons to determine a concentration of the magnetic particles contained in the hydrocarbons (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]; Page 6, paragraph [0053]).

Regarding Claim 25, Abdel-Fattah discloses the method according to claim 24, wherein the hydrocarbons are recovered from the formation at more than one location (Abstract; Page 1, paragraphs [0004] and [0005]).

Regarding Claim 26, Abdel-Fattah discloses the method according to claim 25, further comprising using the analysis of the hydrocarbons to determine a location of the front of the injected fluid in the formation (Abstract; Page 1, paragraphs [0004] and [0005]).

Regarding Claim 27, Huh teaches the method according to claim 24, further comprising using the analysis of the hydrocarbons to determine the mobility of the HNS composition in the formation (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]).

Regarding Claim 28, Abdel-Fatteh discloses the method according to claim 23, wherein the sulfonate surfactant is a petroleum sulfonate (Page 1, paragraphs [0004] and [0005]; Page 3, paragraph [0043]).

Regarding Claim 29, Huh teaches the method according to claim 23, wherein the magnetic particles are super magnetic iron oxide nanoparticles (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]).

Regarding Claim 30, Huh teaches the method according to claim 23, wherein the magnetic particles are present in the fluid in an amount in the range of 0.05 to 0.8 wt.% (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]; Page 6, paragraph [0053]). 

Response to Arguments
Applicant’s arguments filed 02/07/2022 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Abdel-Fatteh and Huh fail to disclose and/or teach “wherein the nanosurfactant composition comprises both a core phase comprising a sulfonate surfactant and a shell phase comprising a zwitterionic surfactant encapsulating the core phase,” as instantly recited for Independent claims 1, 14 and 23.
The examiner respectfully disagrees.
Primary reference Abdel-Fatteh discloses a hybrid nanosurfactant composition (Abstract; Page 1, paragraph [0004]) comprising a core phase comprising a sulfonate surfactant and a first aqueous fluid (Page 1, paragraphs [0004] and [0005]) as well as a shell phase comprising a zwitterionic surfactant encapsulating the core phase (Abstract; Page 1, paragraphs [0004] and [0005]; Page 4, paragraphs [0046] and [0048]).  The examiner acknowledges wherein the nano-surfactant composition fails to expressly disclose a plurality of magnetic particles disposed in the core phase.
The examiner brings in secondary reference Huh to teach the methods by utilizing a nano-surfactant composition comprising a plurality of magnetic particles disposed in the core phase (Abstract; Page 1, paragraph [0008]; Page 3, paragraphs [0035]-[0036] and [0038]; Page 6, paragraph [0052]) for the purpose of analyzing the movement of the injected fluid throughout the subterranean formation in order to detect the structure of the subterranean formation downhole (Abstract; Page 2, paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Abdel-Fattah to include a surfactant composition comprising a plurality of magnetic particles disposed in the core phase, as taught by Huh, because doing so would provide analysis of the injected fluid throughout the formation and help detect the structure of the subterranean formation downhole.
Therefore, in light of all of the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tennant (U.S Pub 2015/0041399) – discloses ferrous nanoparticles coated in an oleophobic surfactant into oil reservoirs and implementing a magnetic force within the oil in order to extract the oil from the reservoir (Abstract; Page 1, paragraph [0008]).
	Barron et al (U.S Pub 2014/0357534) – discloses methods of tracing fracture fluids in a mineral formation by introducing magnetic particles and measuring the magnetic susceptibility of the samples in order to detect the presence of the particles downhole (Abstract; Page 2, paragraphs [0026]-[0028]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        




/ZAKIYA W BATES/Primary Examiner, Art Unit 3674